BUFFINGTON, Circuit Judge
(dissenting). In my judgment this court is without jurisdiction to grant and without power to enforce a writ of mandamus if it did issue.. It has therefore seemed my duty to place of record, before such steps were taken, this my dissent.
The sole jurisdiction of this court with reference to the Virgin or Danish Islands is statutory; the Act of Congress of March 3, 1917 *793(Comp. St. 1918, Comp. St. Ann. Supp. 1919, § 3924¼b), providing that—
“In all cases arising in tlie said West Indian Islands and now reviewable by tlie courts of Denmark, writs of error and appeals shall be taken to the Circuit Court of Appeals for the Third Circuit.”
The present petition being neither a writ of error nor an appeal and the case one not reviewable by the laws of Denmark, but being a proceeding begun in this court, it follows that no express statutory jurisdiction exists and that if implied authority be found for this court assuming such original jurisdiction, it must rest on the principle of law that an appellate court may use mandamus power where such writ is necessary to conserve its appellate jurisdiction. Accordingly it has been held that where an inferior court had before it a case, which in due course was reviewable by an appellate court, and such inferior court or a judge thereof, did or failed to do some act or thing which would prevent the appellate court from exercising its appellate jurisdiction, the latter court would as an incident to such jurisdiction and in protection of that appellate power, issue a writ of mandamus and compel such inferior court or a judge thereof, to do the particular thing necessary to make the appellate jurisdiction effective. Barber Asphalt Co. v. Morris, 132 Fed. 945, 66 C. C. A. 55, 67 L. R. A. 761; Ex parte Chicago Title & Trust Co., 146 Fed. 742, 77 C. C. A. 408; In re Mudsill Mining Co., 65 Fed. 647, 13 C. C. A. 77, where it is said:
“In so far as the writ of mandamus is necessary for the exercise of the jurisdiction of this court, as conferred by law. we have no doubt of our power to issue it.”
These cases instance the use of this implied power of mandamus to preserve and make effective a statutory appellate jurisdiction.
Now, as this implied power of mandamus, exercised to effectuate appellate jurisdiction, is the only ground on which this present proceeding can rest, we turn to the record to ascertain whether this petition is in fact one whose substance and purpose is to use the writ of mandamus to vindicate and conserve the appellate jurisdiction of this court, or whether under form of vindicating this court’s appellate jurisdiction the petition’s real substance and purpose is to use the form of the writ to effectuate some other purpose. In entering on that inquiry, it is helpful to note four general principles affecting mandamus and which seem settled by authorities commanding respect:
First. The writ of mandamus will not be used as a substitute for quo warranto to test a. right to an office. Rex v. Oxford, cited later; Gregory v. Blanchard, 98 Cal. 311, 33 Pac. 199, wherein it is said:
“Tlie writ of mandamus is never employed for the purpose of trying title to property, whether the property be the right to land, or to an office, or to a franchise.”
Legg v. Annapolis, 42 Md. 203, where it is said:
“The nature of the writ, and the end for which it was framed, direct upon what occasions it should be used. It was introduced to prevent disorder from a failure of justice, and defect of police. Its use is therefore coniined to *794those occasions where the law has established no specific remedy, and where in justice ánd good government there ought to be one. 6 Bac. Abr. tit. Hand. 418.” '
Rex v. Williams, 1 Burr. 402:
“It is a common-law writ for restoring persons to corporate offices of which they are unjustly deprived, the title to the Office having been previously determined in quo warranto.”
Second. Consent of parties before the court cannot confer jurisdiction to mandamus where no jurisdiction exists. Rogers v. Jenkins, 98 N. C. 129, 3 S. E. 821; 17 Encyc. of Raw, 505, 506, and cases cited.
Third. Mandamus is not a writ of right, but its issue is a question of discretion. Ex parte American Steel Barrel Co., 230 U. S. 46, 33 Sup. Ct. 1007, 57 L. Ed. 1379, where it is said:
“Aside from what has been said, the writ of mandamus would fully justify this court in the exercise of a toise. discretion in denying relief.”
People v. Ketchum, 72 Ill. 215, where it is said:
“It must be remembered that the writ of mandamus is not a writ of right, demandable by the state acting through their law officer, but its issue is-discretionary with the court, acting upon existing facts, and viewing the whole case with due regard to the consequences of its action.”
13 Encyc. 498, where it is said, quoting authorities:
“The issuance of a writ of mandamus is within the discretion of the court to which application is made, and is not always a matter of right.”
Fourth. Where the law provides another and adequate remedy to meet a situation, mandamus will not be used to relieve. State ex rel. Leeds v. Atlantic City, supra, where it is further said:
“Mandamus only lies, as a general rule, where there is no other adequate-remedy; nor can it be availed of as a writ of error.”
See, also, In re Iron County, 71 Fed. 768, 18 C. C. A. 314, 37 U. S. App. 622, In re Mudsill Min. Co., 65 Fed. 647, 13 C. C. A. 77, 31 U. S. App. 112, Ex parte Newman, 81 U. S. 168, 20 L. Ed. 877, and Rex v. Oxford, 1 N. & P. 474, where it is said:
“In Rex v. Colchester, 2 T. R. 249, the doctrine is laid down that, if the-party has another remedy by quo warranto, a mandamus will not be issued.”
Bearing in mind these general principles, we start with the fact disclosed by the petition that this proceeding in no way affects, conserves,, or concerns the present or future appellate jurisdiction of this court ovér any case now pending in the District Court of the Virgin Islands. No litigant in any case in the inferior court is a party to this proceeding, nor is there any showing that the appellate jurisdiction of this-court to review his case by writ of error is being taken away or denied any litigant or that his cause is delayed on its way to review by this court. On the contrary, the petition itself shows that the work of that court is proceeding. In that regard, the petition states that subsequent to November 20, 1920, the Governor of the Danish Islands, who had been appointed by the President and confirmed by the Senate—
“appointed one Frederick T. McKean as a judge of the District Court of the Virgin Islands and your petitioner is advised that the said Frederick T. Me-*795Kean entered into the performance of the duties of a judge of the District ■Court of the municipality of St. Croix, March S, 1921, and is now continuing to act as such judge.”
It will therefore appear that, whatever be the claim or title of the respondent in the present case to the office of judge which the Governor’s appointee, McKean, is now filling, and whatever the right or the lack of right of the latter may prove on a judicial inquiry into that question, it is apparent that the appellate jurisdiction of this court is not being denied, postponed, or interfered with by any act of his, and that the District Court of the Danish Islands is hearing and deciding causes, and, for aught that appears in the petition, any suitor in any case in that court may review in this court any ruling of such court, including the right of the sitting judge to act. Berger v. United States, 255 U. S. -, 41 Sup. Ct. 230, 65 L. Ed. -; Ex parte American Steel Barrel Co., 230 U. S. 45, 33 Sup. Ct. 1007, 57 L. Ed. 1379; Matter of Christensen Engineering Co., 194 U. S. 458, 24 Sup. Ct. 729, 48 L. Ed. 1072; Henry v. Speer, 201 Fed. 869, 120 C. C. A. 207; Ex parte Glasgow (D. C.) 195 Fed. 780; Glasgow v. Moyer, 225 U. S. 420, 32 Sup. Ct. 753, 56 L. Ed. 1147.
Moreover, the writ of mandamus cannot be used to perform the office of a writ of error. Ex parte B. & O. R. R., 108 U. S. 566, 2 Sup. Ct. 876, 27 L. Ed. 812, and cases cited. It is, however, suggested that on the face of the petition the respondent in this petition is thp lawful and only judge of such inferior court, and that his absence from, the court is in some way taking away the right of suitors to appeal to this court because procedure in their causes is not being had by the lawful judge and is thereby being frustrated by the action of one who is displacing the lawful j udge.
Assuming, if such were the ascertained facts of this case, that the contention made might be sustained, we have by the showing of the petition the actual fact of the inferior court proceeding in its work and presiding therein a judge, who is a de facto judge at least, and whose appointment was made by a Governor appointed by the President and confirmed by the Senate, by virtue of an act of Congress which provides :
“That, except as hereafter provided, all military, civil and judicial powers necessary to govern the West Indian Islands acquired from Denmark, shall be vested in a Governor and in such person or persons as the President may appoint, and shall be exercised in such manner as the President shall direct, until Congress shall provide for the government of such Islands: Provided that the President may assign an officer of the army and navy to serve as such Governor and perform the duties appertaining to said office: and provided further, that the Governor of said Islands shall he appointed by and with the advice of the Senate.”
We have therefore before us not the ease of a mere interloper or of one whose title is merely colorable and cleatly void, but of a de facto officer, appointed by the executive head of the Islands and claiming to act under statute authority and whose title is at least based on such semblance of authority as to challenge examination and hearing and not be held void on its face. And because under such circumstances mandamus has been held not the appropriate remedy in a court of orig*796inal jurisdiction (Rex v. Oxford, supra; Rex v. Colchester, 2 T. R. 259); it would seem it is even less so in an appellate court, whose appellate jurisdiction is not shown by the judge of the inferior court, but who, as set forth in the petition, is “now -continuing to act as such judge.” Certain it is that no such de facto judge should have his tenure passed upon by implication, and it has been held (People v. Saratoga, 54 Hun [N. Y.] 16, 7 N. Y. Supp. 125) that he should have notice.
Indeed, the facts disclosed in this case make it one in which the opinion of Justice Coleridge in Rex v. Oxford, 1 Nevile & Perry’s Reports, 474, is in point when he says:
“I think in this case, when we look at the facts agreed on by both parties, this remedy of a mandamus is wholly or in part unnecessary. If it is to he taken that the whole proceedings relative to Mr. Dry are a nullity, that his election was merely colorable and void, then undoubtedly, according to Rex v. Colchester, a mandamus is the proper remedy. I am not, however, prepared to say that all that has been done is merely colorable. If it be conceded that the mayor has done so little that Mr. Towle remains councillor, then a mandamus is an improper remedy. If, on the other hand, that which has been done is not merely colorable and void, but has put Mr. Dry in office, then an information in the nature of a quo warranto is the proper remedy.”
And as said by the Supreme Court of the United States in Bayard v. White, 127 U. S. 250, 8 Sup. Ct. 1223, 1225 (32 L. Ed. 116):
“The writ of mandamus is a remedy to compel the performance of a duty required by law, where the party seeking relief has no other legal remedy and the duty sought to be enforced is clear and indisputable. Knox County v. Aspinwall, 24 Howard, 377, 383. Both requisites must concur in every ease.”
Moreover, as we have seen, the high prerogative writ of mandamus is not a writ of absolute right, but one whose grant or refusal depends on the exercise of wise discretion; it will not be granted where other ways of meeting the situation exist. And this case is particularly one where a wise discretion suggests the refusal of the writ and a resort to other branches of the government to settle the controversy here involved. If a situation of disputed authority exists in this territorial possession, the executive department of the government, to which the statute has committed “all military, civil and judicial powers necessary to govern the Islands acquired from Denmark,” can for the time being exercise such power as, in its judgment, the situation calls for, subject, of course, to this court, in the due exercise of its appellate jurisdiction on writ of error or appeal, deciding whether the judge deciding any appealing litigant’s case had lawful authority to act.
That question we ought not to forejudge or foreclose in this ex parte and consent proceeding. An examination of this petition shows that, while it is in the name of the United States and was filed, as stated at the argument, with the concurrence and at the direction of the Attorney General, the fact remains that this petition as filed relies on no other right or interest of the petitioner than that arising from the office of United States district attorney for the Eastern district of Pennsylvania, which office has no connection with the inferior or appellate court here concerned. So, also, the respondent represents himself alone and the office of which he .says he is the sole and lawful incumbent. It is true that he and the district attorney agree in asking that a *797mandamus issue; but, as we have seen consent cannot create mandamus jurisdiction, and this consent decree would include no one but the consent parties. Moreover, it is a fundamental principle in the law of mandamus that it is never granted where, if issued, it would be unavailing (State v. Archibald, 43 Minn. 328, 45 N. W. 606), or where compliance with it would be nugatory in its effects or fruitless in results to the relator (Williams v. Lincoln County Com’rs, 35 Me. 345).
By virtue of its federal status, this court, in a case where it has mandamus jurisdiction and it issues the high prerogative writ of mandamus, has the right to call to its aid the entire power of the federal government to enforce its decree; but in the present case whether the issued writ shall enforce the mandamused command o E this court, or be a mere paper pronouncement on an academic question, depends, not upon the will, purpose, and power of the court which issues the command, but on the action of other branches of the government to which congress has committed “all military, civil and judicial powers necessary to govern the Islands acquired from Denmark.”
Indeed, we can well see that, if we were to mandamus the respondent and, under penalty of attachment, for contempt, direct him to hold court in the Virgin-Islands, and the mandamus means nothing, unless this be its command and the specific act ordered, and he were to proceed to the Virgin Islands, and the executive department should, when lie arrived there, order him not to interfere with their appointee, then that situation would arise analogous to that in Ohio v. Wyandot County, 7 Ohio St. 278, where, in refusing to mandamus, that court said:
“If tlie peremptory writ of mandamus were to issue, and the defendants failed to obey it, they would be liable to process for contempt; while, on the other hand, if they obeyed it, they would be equally in contempt for disobedience to the decree of injunction.”
Such an intolerable situation would not be an admission of the impotence of this court to assert its jurisdiction, but its impotence to assert jurisdiction would be proof of its lack of jurisdiction.
In my judgment, this court should decline to issue a mandamus and dismiss the petition without prejudice.